Citation Nr: 0827889	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  06-37 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1978 to 
September 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's pseudofolliculitis barbae does not involve 
at least 20 percent of the entire body or exposed areas, or 
require systemic therapy; it is not disfiguring.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for pseudofolliculitis barbae have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.1, 4.7, 4.10, 4.20, 4.118, Diagnostic Codes 
7800, 7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 20, 2008.  See  73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, a November 2005 letter notified the veteran 
that he must submit evidence that his service-connected 
pseudofolliculitis barbae had increased in severity, and 
advised him of the types of medical and lay evidence that he 
may submit, including statements from his doctor or other 
individuals who are able to describe the manner in which his 
disability has become worse.  There was no reference, 
however, to the effect of the condition's worsening on the 
veteran's employment and daily life; that his disability 
rating would be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent; or to the diagnostic criteria for establishing a 
higher rating for his service connected pseudofolliculitis 
barbae.

Failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements is presumed to create 
prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007) 
petition for cert. filed _ U.S.L.W._(March 21, 2008) (No. 
07A588).  The Secretary has the burden to show that this 
error was not prejudicial to the veteran.  Id. at 889.  Lack 
of prejudicial harm may be shown in three ways: (1) that any 
defect was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice what was needed, or (3) that a 
benefit could not have been awarded as a matter of law.  Id. 
at 887; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The Federal Circuit indicated 
that this was not an exclusive list of ways that error may be 
shown to be non prejudicial.  See Sanders, 487 F.3d 881.  In 
order for the Court to be persuaded that no prejudice 
resulted from a notice error, the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair.  See also Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).

In this case, the Board finds that the notice error did not 
affect the essential fairness of the adjudication.  With 
regard to the effect of the condition's worsening on the 
veteran's employment and daily life, the veteran clearly had 
actual knowledge of this element.  His statements demonstrate 
this awareness.  For example, at his April 2006 VA 
examination, the veteran stated that his pseudofolliculitis 
barbae flared up every time he shaved, which was twice a week 
on average.  Furthermore, at the April 2006 VA examination 
the examiner reported that at the veteran's current 
occupation, he is not required to be clean shaven.  The 
veteran made similar statements at the January 2007 VA 
examination.  Thus, as the Board finds the veteran had actual 
knowledge of this requirement, any failure to provide him 
with adequate notice of this element is not prejudicial.  See 
Sanders, 487 F.3d 881.

As to the element stating that should an increase in 
disability be found, a disability rating would be determined 
by applying relevant Diagnostic Codes, in the present appeal, 
the veteran was provided with notice of this element in a 
letter dated in March 2006.  Furthermore, the Board finds 
that the evidence does not show, nor does the veteran 
contend, that any notification deficiencies pertaining to 
this element have resulted in prejudice or otherwise affected 
the essential fairness of the adjudication.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The Board observes that a June 2006 statement 
of the case (SOC) provided the veteran with the relevant 
diagnostic criteria for establishing a higher rating for his 
service-connected pseudofolliculitis barbae, and that 
subsequently, in February 2007, a supplemental statement of 
the case (SSOC) was issued.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that a 
SOC or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) (hereinafter Mayfield III).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to this notice element 
is not prejudicial.  See Sanders, 487 F.3d 881.  

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical records and available private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  The veteran was also 
afforded VA examinations in April 2006 and in January 2007 in 
connection with this claim.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of the disability, it is 
essential to trace the medical history of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the "present 
level" of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected pseudofolliculitis barbae is 
currently rated 10 percent disabling by analogy to dermatitis 
or eczema under 38 C.F.R. § 4.118, Diagnostic Code 7806.  
Rating by analogy is appropriate where an unlisted condition 
is encountered, and a closely related condition which 
approximates the anatomical localization, symptomatology and 
functional impairment is available.  38 C.F.R. § 4.20.  

Under Diagnostic Code 7806, a 10 percent rating is warranted 
for dermatitis or eczema that is at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12- month period.  A 
30 percent rating is warranted for 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  More than 40 percent of the entire body or more than 
40 percent of exposed areas, affected, or; constant or near- 
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period warrants a 60 percent rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

In the alternative, a disability rating may be warranted 
under Diagnostic Code 7800 for disfigurement of the head, 
face, or neck; or under Diagnostic Codes 7801 - 7805 for 
scars, depending upon the predominant disability.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7800 - 7805.

After reviewing the evidence of record under the rating 
criteria, the Board finds that the veteran is not entitled to 
a disability evaluation in excess of 10 percent for his 
pseudofolliculitis barbae.  During the pendency of the 
veteran's appeal, a VA outpatient treatment record dated in 
March 2007 shows that the veteran sought treatment for his 
pseudofolliculitis barbae, which was assessed as chronic but 
mild, and treated by use of clindamycin phosphate.  During 
both the April 2006 and January 2007 VA examinations, the 
veteran did not report any facial infections or functional 
impairment.  At the time of the April 2006 VA examination, 
the veteran reported flare ups every time he shaved, which 
was usually twice per week.  The veteran further reported 
that during flare ups he used clippers to trim his beard.  
The veteran treated his flare ups with MetroGel and warm 
rags.  Physical examination during the April 2006 VA 
examination revealed three, one millimeter raised papules 
located over the posterior neck and three, one millimeter 
papules under his chin on the anterior neck and two, one 
millimeter raised papules on the left mandible.  The April 
2006 VA examination report revealed no evidence of vesicles, 
ulcerations, exfoliations, crusting, weeping, deep inflamed 
nodules, cysts, visible scarring, or obvious deformities or 
disfigurements.  The diagnosis was chronic mild 
pseudofolliculitis barbae, currently involving less than 5 
percent of the total body surface area and less than 1 
percent of the total exposed body surface area.

At the January 2007 VA examination, the veteran reported that 
out of six months, two months he shaves with a blade and the 
other four months he uses clippers to keep a very short 
beard.  Physical examination during the January 2007 VA 
examination revealed minimal eruption and no scarring in the 
cheek areas, but scattered mild papules, especially on the 
right side, in the submandibular areas, giving the skin a 
mild irregular appearance and insignificant scarring.  The 
January 2007 VA examiner stated the veteran's 
pseudofolliculitis barbae involved 10 percent of his exposed 
skin and less than 5 percent of his total body skin.  There 
was no steroid or immunosuppressive treatments ordered for 
his condition.  Furthermore, the January 2007 VA examiner 
stated that it would be speculative to estimate any increase 
in eruption when the condition is somewhat more prevalent. 

There is no evidence that the veteran's pseudofolliculitis 
barbae affects at least 20 percent of the veteran's face or 
neck area, or that the veteran requires systemic therapy or 
of treatment by immunosuppressive medication for six weeks or 
more during a 12 month period of time, as required under the 
rating criteria.  Likewise there is no evidence regarding any 
associated scarring or disfigurement to merit a compensable 
disability rating under the regulatory criteria.  Thus, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for a disability evaluation in excess of 
10 percent for his service-connected pseudofolliculitis 
barbae.  As such, the veteran is not entitled to a disability 
evaluation in excess of 10 percent for his service-connected 
pseudofolliculitis barbae.  38 U.S.C.A. §§ 1155, 5107(b); 38 
C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.118, Diagnostic Codes 
7800 - 7806.

As noted above, staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  However, in this 
case, the factual findings do not demonstrate that, at any 
time during this appeal, the veteran's service-connected 
pseudofolliculitis barbae warranted a higher rating.  As 
such, entitlement to a rating in excess of 10 percent for 
pseudofolliculitis barbae is denied.  38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes 7800 - 7806; Hart, supra.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected 
pseudofolliculitis barbae has caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  As such, the 
medical evidence of record does not show that his service-
connected pseudofolliculitis barbae has interfered with 
employment beyond the regular schedular criteria nor that his 
service-connected pseudofolliculitis barbae rendered him 
unemployable.  In the absence of such factors, the Board 
finds that the requirements for an extraschedular evaluation 
for the veteran's service-connected pseudofolliculitis barbae 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for pseudofolliculitis barbae is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


